FILED
                             NOT FOR PUBLICATION                            NOV 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSEPH ROBINSON,                                 No. 11-15978

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02464-MCE-
                                                 JFM
  v.

JEFF CUNAN,                                      MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Joseph Robinson appeals pro se from the district court’s judgment

dismissing his action seeking criminal prosecution of Plumas County prosecutor

Jeff Cunan for alleged violations of Robinson’s civil rights. We have jurisdiction




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim

for relief, Miller v. Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir. 2004), and

we affirm.

      The district court properly dismissed Robinson’s action as barred by the

doctrine of res judicata. See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l

Planning Agency, 322 F.3d 1064, 1077-78 (9th Cir. 2003) (setting forth elements

of res judicata). Moreover, to the extent that Robinson seeks the issuance of an

arrest warrant or to compel the prosecution of another person under 18 U.S.C.

§§ 241 and 242, he lacks standing. See Linda R. S. v. Richard D. , 410 U.S. 614,

619 (1973) (“[A] private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another.”).

      AFFIRMED.




                                           2                                     11-15978